tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date mar contact person identification_number uniform issue list telephone number a be legend e n i t p t i u n d s e s e z v o n a dear sir or madam we have considered your letters dated date and date in which you requested rulings under sec_4941 and sec_664 of the internal_revenue_code the code with respect to the formation of and transactions involving a split interest trust described in sec_4947 as more fully set forth below facts according to the information provided n a subchapter_s_corporation under sec_1361 of the code will establish m a net_income charitable_remainder_unitrust with make-up provisions nimcrut m would be a split interest trust described in sec_4947 of the code d would be the sole operating trustee of m n would be the sole income_beneficiary of m for a term not to exceed years the two remainder beneficiaries of m would be s and t although n would have the right to designate one or more other qualified charities as the remainder beneficiaries d holds all of the voting control of n the principal business of n is to own and operate residential condominium units units in p p is a condominium of units governed by a board_of trustees under a condominium trust the p trust one of the three current trustees is c c is the spouse of a child of d c is the president and sole director of q and holds all of the voting control of q is the property manager of p q also provides property management services to n in connection with the individual units n owns c owns all of the issued and outstanding_stock q manages commercial and residential real_estate q d and n want to contribute the value of approximately half of the units owned by n to m as a charitable_contribution to that end n proposes to transfer units to an llc the llc in exchange for the units the llc units the llc will issue of its membership units to n m provides that upon m's sale of half of the llc units m a nimcrut will convert to a standard charitable_remainder_unitrust n will then transfer its interest in the llc to m m will own of the voting control of the llc d represents that m can require the llc d represents that the ownership of the llc interest does not to sell the llc units at any time restrict the investment of m's assets in a way that will prevent the trustees from investing m's assets in a manner which could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of its assets d represents that under v law the individual members of a limited_liability_company are not personally liable for the debts and liabilities of the company solely by reason of being a member or acting as a manger of the limited_liability_company d further represents that under v law each member of a v limited_liability_company is obligated to contribute to the limited_liability_company only the amount of cash or property promised the other member of the llc will be q q will contribute cash to the llc in exchange for the remaining interest in the llc q will be the managing member of the llc under the llc agreement the llc operating_agreement none of the members will have any personal liability with respect to any llc debts obligations or liabilities each member will share in all debts obligations and liabilities in proportion to its percentage interest in the llc only to the extent of its capital interest llc interest to m n will indemnify and hold m harmless from and against all expenses losses and payments or obligations which might arise as a result of m's ownership of its llc interest in connection with the assignment of the q currently manages the units for n under a management agreement under that agreement q provides leasing services to n q also has the exclusive authority to enter into contracts for utilities and other services that q deems necessary or desirable in the operation of the units q establishes annual budgets collects and disburses funds on behalf of n and maintains adequate books records and reports of its activities in consideration for these services q receives a monthly management fee of a of gross monthly collections from rents from the units comprehensive general liability insurance to include q as an additional insured under the policy and to defend and hold q and its officers directors and affiliates harmless from and against all liabilities arising out of or relating to the property or the leasing management n is obligated to keep and maintain operations maintenance repair or use of the property under the proposed management agreement the n management agreement q would continue to provide services to n as provided under its current management agreement with respect to the units owned by n under its current arrangement with p q provides p with the following services collection and accounting of condominium fees monitoring and approving payment of condominium expenses and charges of third party vendors and contractors hiring and supervising of third- party vendors for landscaping mowing cleaning of common areas and major repairs to common areas minor grounds cleanup and pickup and minor maintenance and repairs of the common areas and snow removal q charges p a monthly management fee insures q as an additional insured under its general liability policy p currently q would enter into a written contract with p the p management agreement to provide the same services it now provides to p under such agreement p would pay third party vendors directly for services hired and supervised by q the services of its employees in performing minor grounds cleanup minor maintenance and repairs of common areas and snow removal p would continue to reimburse q for c would continue to serve as a trustee of p as a trustee of p c receives no monetary compensation however the p trust provides for indemnification of its trustees and officers from liability q would enter into a written contract with the llc the llc management agreement to provide management services such as collection and accounting for condominium fees monitoring and approving payment of condominium expenses and charges of third party vendors and contractors and hiring and supervising third-party vendors for landscaping mowing cleaning of common areas grounds pick-up and major repairs to common areas maintenance and repairs of the llc units would be performed by third-party vendors or by employees of the llc other than c under the agreement the llc would undertake to insure q and to indemnify q and hold it harmless from and against any and all liabilities arising out of q's management of the llc units rulings requested you have requested the following rulings the llc management agreement will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of code provided that the compensation paid_by the llc to q is not excessive the p management agreement will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code provided that the compensation paid_by p to q is not excessive the llc operating_agreement between m as non-managing member and q as managing member will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code provided that q is paid its proportionate share of the profits of the llc the payment of condominium common area charges by the llc to p in proportion to the interest of the llc in the common areas of p will not constitute a prohibited act of self- dealing within the meaning of sec_4941 of the code provided that the compensation paid to q by p under the p management agreement is not excessive and provided that the amount of the common area charges assessed by p are not excessive the service by c as trustee of p and p's coverage of c's potential liability as trustee with insurance will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code the payment of condominium fees by the llc to p in proportion to the interest of the llc in the common areas of p will not constitute payments of amounts to or for_the_use_of any person by m in violation of sec_1_664-3 of the regulations the proposed gift by n to m will not result in a violation of sec_1_664-1 of the regulations the proposed gift by n to m will not result in a violation of sec_1_664-3 of the regulations law sec_4947 of the internal_revenue_code provides that in the case of a_trust which is not exempt from tax under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_4941 relating to taxes on self-dealing shall apply as if such trust were a private_foundation sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing means any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person and e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 of the code provides that the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in a b or c e a corporation of which persons described in a b c or d own more than percent of the total combined voting power f a partnership in which persons described in a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in a b c or d hold more than percent of the beneficial_interest sec_4946 of the code provides that for purposes of sec_4946 the term substantial_contributor means a person who is described in sec_507 sec_507 of the code provides that in the case of a_trust the term substantial_contributor means the creator of the trust sec_4946 of the code provides that for purposes of sec_4946 the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations the regulations provides that the term indirect self-dealing shall not include any transaction described in sec_53 d -2 between a disqualified_person and an organization controlled by a private_foundation within the meaning of sec_53_4941_d_-1 if i the transaction results from a business relationship which was established before such transaction constituted an act of self-dealing ii the transaction was at least as favorable to the organization controlled by the foundation as an arm's-length_transaction with an unrelated_person and iii the organization controlled by the foundation could have engaged in the transaction with someone other than a disqualified_person only at a severe economic handicap to such organization sec_53_4941_d_-1 of the regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation and which is not described in sec_4946 f or g because persons described in sec_4946 b c or d own no more than percent of the total combined voting power or profits or beneficial_interest of such organization shall not be treated as an indirect act of self- dealing between the foundation and such disqualified persons solely because of the ownership_interest of such persons in such organization sec_53_4941_d_-1 of the regulations provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers may only by aggregating their votes or positions of authority require the organization to engage ina transaction which if engaged in with the private_foundation would constitute self-dealing similarly an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified persons if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self- dealing sec_53 d -1 b of the regulations provides that the term indirect self-dealing shall not include a transaction involving one or more disqualified persons to which a private_foundation is not a party in any case in which the private_foundation by reason of sec_4941 could itself engage in such a transaction thus for example even if a private_foundation has control of a corporation the corporation may pay to a disqualified_person reasonable_compensation for personal services sec_4941 d e of the code provides that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_53 d -3 c of the regulations provides that under sec_4941 the payment of compensation and the payment or reimbursement of expenses including reasonable advances for expenses anticipated in the immediate future by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of the private_foundation shall not be an act of self- dealing if such compensation or payment or reimbursement is not excessive the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties sec_53 d -3 c of the regulations provides examples of personal services for purposes of sec_53 d -3 c these include legal services investment counseling services and general banking services in john w madden jr et al v comm'r 74_tcm_440 one of the questions before the tax_court was whether general maintenance janitorial and custodial services provided by a disqualified_person to the private_foundation museum were of the same character as those services discussed in the examples in the regulations and could therefore be deemed to be personal services after citing the legislative_history of sec_4941 the court noted that it was the intent of congress that any exceptions to the self-dealing transaction rules should be construed narrowly the court concluded that general maintenance janitorial and custodial services were different in nature from the professional and managerial_services found in the examples in the regulations and therefore would not meet the definition of personal services sec_664 of the code provides that a charitable_remainder_unitrust shall for any taxable_year not be subject_to any_tax imposed by subtitle a unless such trust for such year has unrelated_business_taxable_income within the meaning of sec_512 determined as if part ill of subchapter_f applied to such trust sec_664 of the code sets forth the requirements to be a charitable_remainder_unitrust sec_664 provides that the unitrust_amount must be paid to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals sec_1_664-1 of the income_tax regulations provides that a_trust is not a charitable_remainder_trust if the provisions of the trust include a provision which restricts the trustee from investing the trust assets in a manner which could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust assets sec_1_664-3 of the regulations provides that the unitrust_amount must be payable to or for_the_use_of a named person or persons at least one of which is not an organization described in sec_170 of the code sec_1_664-3 of the regulations provides that the period for which the unitrust_amount is payable begins with the first year of the charitable_trust and continues either for the life of lives of the named individual or for a term of years not to exceed years only an individual or an organization described in sec_170 of the code may receive an amount for the life of an individual sec_1_664-3 of the regulations provides that no amount other than the unitrust_interest may be paid to or for_the_use_of any person other than an organization described in sec_170 of the code an amount is not paid to or for_the_use_of any person other than an organization described in sec_170 if the amount is transferred for full and adequate_consideration the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 there is nothing is sec_664 of the code or the underlying regulations that would prohibit an s_corporation from being a permissible donor to an otherwise qualified charitable_remainder_unitrust sec_7701 of the code defines a person to include a_trust estate partnership_association company or corporation analysis issue whether the llc management agreement between q and the llc will constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code c is a disqualified_person with respect to m because c is the spouse of a child of d who in turn is a foundation_manager of m and an owner of more than percent of the total combined voting power of n which is a substantial_contributor to m q is a disqualified_person with respect to m because c a disqualified_person owns more than percent of the total combined voting power of q the llc is a controlled organization because m has a ownership_interest in the llc and may require the llc to engage in a transaction which if engaged in by m would constitute self-dealing m is an exempt_organization by virtue of sec_664 it is designed under the statutory provision to provide a lifetime income or unitrust payment to the lifetime beneficiary and to provide a remainder distribution to one or more qualified charities as such it is the duty_of the trustee to operate and maintain the trust's property in such a way as to provide income and to maintain the value of the trust's property so that it will not deteriorate or dissipate if the property owned indirectly by m is real_estate property management services are essential to maintain trust income and to preserve trust assets under the llc management agreement q will provide the following services collection and accounting for condominium fees monitoring and approving payment of condominium expenses and charges for third-party vendors and contractors and hiring and supervising of third-party vendors for landscaping mowing cleaning of common areas grounds pick-up and major repairs to common areas such services constitute professional and managerial_services with respect to the management of real_property as such they fall within the exception to the self-dealing rules for personal services described in sec_4941 d e of the code the llc management agreement excludes from the compensation to be paid to q all maintenance janitorial and custodial services instead q's duties under the contract are to hire manage and supervise the services of other third-party contractors for maintenance janitorial and custodial services all of which are to be paid directly by the llc to persons who are not disqualified persons under sec_4946 of the code the llc management agreement also includes a provision which requires the llc to include q on its general liability insurance and which would cail for the indemnification of q by the llc under certain circumstances these provisions are consistent with provisions that would be permitted if provided for a foundation_manager as reimbursement for expenses under sec_53 d -2 f through of the regulations consequently they should be permitted as reimbursement for reasonable expenses necessary to carry out the exempt purposes of m and not excessive under sec_4941 of the code 20032604' accordingly the llc management agreement will not constitute a prohibited act of self- dealing within the meaning of sec_4941 of the code provided that the compensation paid_by the llc to q is not excessive because the services to be provided are professional and managerial in nature and are necessary to carry out the exempt purposes of m within the meaning of sec_53 d -3 c of the regulations issue whether the p management agreement will constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code the p management agreement will not constitute an act of self-dealing under sec_4941 is neither a disqualified_person within the meaning of sec_4946 of the code because p nor is it controlled by m within the meaning of sec_53 d -1 b of the regulations for purposes of transactions between q and p p is not a disqualified_person because it is not a substantial_contributor to m and no person who is a substantial_contributor to m a manager of m or any family_member will hold more than percent of the beneficial_interest in p after n transfers the units to the llc and n assigns its llc interest to m p would be controlled by m for purposes of transactions between p and q only if q together with one or more persons who are disqualified persons by reason of their relationship to q within the meaning of sec_4946 through g may only by aggregating their votes or positions with that of m require p to engage in such transaction q and m as the only members of the llc after n assigns its llc interest to m would control only out of the units of p since p is a condominium trust and since voting in elections of trustees and other matters is done on the basis of percentage of condominium ownership held by unit owners m would not control p therefore the p management agreement is not an act of self-dealing within the meaning of sec_4941 of the code issue _ whether the llc operating_agreement between m as non-managing member and q as managing member constitutes a prohibited act of self-dealing within the meaning of sec_4941 of the code the services of q as managing member of the llc are essential to carrying out the purposes of m ie to provide income and preserve principal for its beneficiaries such services are principally managerial in nature and therefore constitute personal services under sec_4941 of the code as managing member q will receive only its proportionate share of the income and profits of the llc assuming that any compensation is not excessive q's services are reasonable and necessary to carry out the exempt purposes of m and consequently the llc operating_agreement between m and q will not constitute a prohibited act of self dealing within the meaning of sec_4941 of the code provided that q is paid no more than its proportionate share of the profits of the llc issue whether the payment of condominium area charges by the llc to p constitutes a prohibited act of self-dealing within the meaning of sec_4941 of the code the payment of condominium fees by the llc to p does not constitute a payment subject p is a_trust as such p would be a disqualified_person under section to tax under sec_4941 of the code because neither the llc nor p will be a disqualified_person with respect to m a e only if substantial contributors foundation managers owners of corporations partnerships or trusts which are substantial contributors or family members of substantial contributors own more than of the beneficial_interest of p disqualified_person it is not a substantial_contributor and because no person who is a substantial_contributor to m a manager of m or any family_member will hold more than percent of the beneficial_interest in p after n transfers the units to the llc and n assigns its llc interest to m p is nota similarly the llc would be a disqualified_person under sec_4946 of the code only if substantial contributors foundation managers owners of corporations partnerships or trusts which are substantial contributors or family members of substantial contributors own more than of the profits interest of the llc the llc is not a disqualified_person because no person who is a substantial_contributor to m a manager of m or any family_member will hold more than percent of the llc after n transfers the units to the llc and n assigns its llc interest to m therefore the payment of condominium area charges by the llc to p will not constitute a prohibited act of self-dealing under sec_4941 of the code issue whether the services of c as trustee of p constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code the services of c as trustee of p will not constitute an act of self-dealing under sec_4941 because p is neither a disqualified_person within the meaning of sec_4946 of the code nor is it controlled by m within the meaning of sec_53 d -1 b of the regulations for purposes of transactions c and p p is not a disqualified_person because no person who is a substantial_contributor to m a manager of m or any family_member will hold more than percent of the beneficial_interest in p after n transfers the units to the llc and n assigns its llc interest to m p would be controlled by m in the case of a transaction between p and c only if c together with one or more persons who are disqualified persons by reason of their relationship to c within the meaning of sec_4946 through g may only by aggregating their votes or positions with that of m require p to engage in such transaction q is the only person that is a disqualified_person because of its relationship with c therefore p is controlled by m for purposes of a transaction between c and p only if c q and m by aggregating their votes or positions require p to engage in a transaction with c after the transfer of the units from n to the llc and n's assignment of its llc interest to m q and m as the only members of the llc would control the votes of only out of the units of p since p is a condominium trust and since voting in elections of trustees and other matters is -11- done on the basis of percentage of condominium ownership held by unit owners m would not control p therefore any transaction between c and p is not an act of self-dealing within the meaning of sec_4941 of the code issue whether the payment of fees by the llc _ to p in proportion to the interest of the llc in the common areas of p will constitute payment of amounts to or for_the_use_of any person by the m in violation of sec_1_664-3 of the regulations in the present situation m provides that the unitrust_amount is payable for a term of years because the term of m is a term of years not to exceed years the recipient of the unitrust_amount may be any person or persons including a corporation so long as at least one such person is not a charitable_organization thus n is a permissible recipient of the unitrust_interest if the amounts assessed by the p trustees represent full and adequate_consideration for the maintenance of the llc's interest in the common areas of the condominiums the payment of condominium fees by the llc to p in proportion to the interest of the llc in the common areas of p will not constitute payments of amounts to or for_the_use_of any person by m therefore if such payments represent full and adequate_consideration such payments will not violate sec_1_664-3 of the regulations issue whether the proposed gift by n to m will result in a violation of sec_1_664-1 of the requlations if m holds a controlling_interest in the llc and therefore m can require the llc to sell the llc units at any time the gift by n to m will not restrict the investment of m's assets in a way that will prevent the trustees from investing m's assets in a manner which could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of its assets therefore if m can require the llc to sell the llc units at any time the gift by n to m will not violate sec_1_664-1 of the regulations issue whether the proposed gift by n to m will result in a violation of sec_1_664-3 of the regulations if under v law the individual members of a limited_liability_company are not personally liable for the debts and liabilities of the company solely by reason of being a member or acting as a manager of the limited_liability_company and if n remains liable for any obligation arising under the partnership_agreement for which m might otherwise be liable the gift by n to m will not violate sec_1_664-3 of the regulations conclusion accordingly based solely on the facts submitted and the representations made we rule that the llc management agreement between q and the llc will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code provided that the compensation paid_by the llc to q is not excessive because the services to be provided are essentially professional and managerial in nature and essential to the exempt purposes of m the p management agreement between q and p will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code because p is neither a disqualified_person with respect to m nor is it controlled by m for purposes of any transaction between q and p the llc operating_agreement between m as non-managing member and q as managing member will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code provided that q is paid no more than its proportionate share of the profits of the llc assuming that such compensation is not excessive because the services are reasonable and necessary to the carrying on of m's exempt purposes the payment of condominium common area charges by the llc to p in proportion to the interest of the llc in the common areas of p will not constitute a prohibited act of self- dealing under sec_4941of the code because neither the llc nor p is a disqualified_person with respect to m the service by c as trustee of p will not constitute a prohibited act of self-dealing within the meaning of sec_4941 of the code because p is neither a disqualified_person with respect to m nor is it controlled by m for purposes of any transactions between c and p if amounts assessed by the p trustees represent full and adequate_consideration for the maintenance of the llc's interest in the common areas of the condominiums the payment of condominium fees by the llc to p in proportion to the interest of the llc in the common areas of p will not violate sec_1_664-3 of the regulations if m can require the llc to sell the llc units at any time the proposed gift by n to m will not violate sec_1_664-1 of the regulations if under v law the individual members of a limited_liability_company are not personally liable for the debts and liabilities of the company solely by reason of being a member or acting as a manager of the limited_liability_company and if n remains liable for any obligation arising under the partnership_agreement for which m might otherwise be liable the gift by n to m will not violate sec_1_664-3 of the regulations except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling does not purport to rule on any issues not specifically addressed pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records -13- this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ‘signed terrell m berkovsky terrell m berkovsky manager exempt_organizations technical group
